Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 10, the method of independent claim 19, and the apparatus of independent claim 26.  The prior art is particularly deficient regarding receiving input data associated with a current image, wherein the current image comprises a luma component and one or more chroma components; partitioning the luma component and said one or more chroma components of the current image separately into luma blocks and chroma blocks using separate coding unit (CU) structures; and applying palette mode coding to the luma blocks using luma palettes if the palette mode is selected for the luma blocks and applying palette mode coding to the chroma blocks using chroma palettes if the palette mode is selected for the chroma blocks, wherein when a chroma block is coded using direct mode (DM) and a corresponding luma block is coded in the palette mode, a pre-defined Intra mode is used to code the chroma block, and wherein the pre-defined Intra mode corresponds to a DC mode or a planar mode, as recited in claims 10 and 26.  The prior art is also particularly deficient regarding receiving input data associated with a current image, wherein the current image comprises a luma component and one or more chroma components; partitioning the luma component and said one or more chroma components of the current image separately into luma blocks and chroma blocks using separate coding unit (CU) structures; and applying palette mode coding to the luma blocks using luma palettes if the palette mode is selected for the luma blocks and applying palette mode coding to the chroma blocks using chroma palettes if the palette mode is selected for the chroma blocks, wherein whether a target chroma block is coded using the palette mode is determined according to whether a collocated luma block is coded by the palette mode, and wherein if a top-left 4x4 block of the collocated luma block is coded by the palette mode, the target chroma block is coded by the palette mode and otherwise, the target chroma block is not coded by the palette mode, as recited in claim 19.  Claims 11-18 and 20-25 are dependent upon claim 10, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482